DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

          TOTARAM SAHADEO and PHULMATTI SAHADEO,
                        Appellants,

                                      v.

    E & Y ASSETS, LLC, and HOMEOWNERS ASSOCIATION, INC.,
                            Appellees.

                                No. 4D17-1507

                                [April 5, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2014-CA-
002586 (H3).

   John Spittler, Jr., of Spittler & Associates, P.A., Miami, for appellants.

   A. Max Zaretsky of Zaretsky Law Group, West Palm Beach, for appellee
E & Y Assets.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.